DETAILED ACTION
	Claims 1 and 3-23 and 26-35 are currently pending. Claims 17-22 are indicated as having allowable subject matter. Claims 1, 3-16, 23 and 26-35 are maintained in rejection despite Applicant’s amendments and arguments filed 08/09/2022. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 23, 26, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0279527 A1) in view of Edwards et al. (US 3,445,586).
Referring to Claim 1: Johnson teaches an electrical train messenger wire (10) (abstract), the messenger wire comprising: 
a single unitary fiber-reinforced composite strength member (42) (Para. [0026] and [0028]) (Fig. 4), the strength member having a tensile strength of at least about 2100 MPa (carbon fibers have an average tensile strength of “at least 2.1 GPa”, Para. [0032]) (Para. [0038]) (in a further embodiment Johnson teaches “graphite fibers have an average tensile strength of at least 1.5 GPa, 2 GPa, 3 GPa, or even at least 4 GPa”, Para. [0033]) and a coefficient of thermal expansion (CTE) that is not greater than about 2x10-6/°C (graphite and carbon cores have a CTE “in a range from about -2 ppm/°C to about 2 ppm/°C”, Para. [0028]); and
a conductive layer (44) surrounding the fiber-reinforced composite strength
member (Fig. 4), the conductive layer comprising copper or a copper alloy (Para. [0006]).
	Johnson does not teach that the messenger wire comprises a gap between an outer radius of the composite strength member and an inner radius of the conductive layer. However, Edwards teaches a conductor with self-damping characteristics, wherein the messenger wire comprises a gap between an outer radius (11) of the composite strength member (10) and an inner radius (51) of the conductive layer (50) (Fig. 1) in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors (Col. 2, lines 1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to form a gap between the strength member and the conductive layer, as taught by Edwards, in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors.

Referring to Claim 3: Johnson does not teach a gap between the composite strength member and the conductive layer that has a size of at least about 0.5 mm between an entire circumference of the composite strength member and the conductive layer. However, Edwards teaches a conductor with self-damping characteristics, wherein a gap between the composite strength member (10) and the conductive layer (50) has a size of at least about 0.5 mm between an entire circumference (11) of the composite strength member and the conductive layer (Col. 1, lines 15-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to form a gap of at least about 0.5 mm between the strength member and the conductive layer, as taught by Edwards, in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 4: Johnson teaches an electrical train messenger wire, wherein the conductive layer (44) comprises a plurality of helically-wound (claim 21) and interlocking conductor strands (Fig. 4).

Referring to Claim 5: Johnson teaches an electrical train messenger wire, wherein conductive layer (44) comprises a plurality of copper conductor strands (claim 1).

Referring to Claim 6: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced composite strength member (42) comprises substantially continuous high tensile modulus reinforcing fibers (claim 14).

Referring to Claim 7: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers have a tensile modulus of at least about 275 GPa (Para. [0037]).

Referring to Claim 8: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers have a tensile modulus of at least about 300 GPa (Para. [0037]).

Referring to Claim 9: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers have a tensile strength of at least about 4.5 GPa (Para. [0036], [0037], [0039], and [0040]).

Referring to Claim 10: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers comprise carbon fibers (Para. [0001]).

Referring to Claim 11: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced strength member comprises secondary reinforcing fibers that are different than the high tensile modulus reinforcing fibers (Para. [0001]).

Referring to Claim 12: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in a polymer matrix (Para. [0001]).

Referring to Claim 13: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in a thermoplastic polymer matrix (Para. [0051]).

Referring to Claim 14: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in an epoxy resin matrix (Para. [0001]).

Referring to Claim 15: Johnson teaches an electrical train messenger wire, wherein the high tensile modulus reinforcing fibers are disposed in a thermosetting polymer (polyester resin) matrix (Para. [0001]).

Referring to Claim 16: Johnson teaches an electrical train messenger wire, wherein the fiber reinforced strength member comprises secondary reinforcing fibers that are different than the high tensile modulus reinforcing fibers (Para. [0001]).

Referring to Claim 23: Johnson teaches an electrical train messenger wire, wherein the fiber-reinforced composite strength member (42) has a tensile modulus of at least about 110 GPa (Para. [0036]).

Referring to Claim 26: Johnson teaches an electrical train messenger wire, wherein the fiber reinforced strength member (42) has a diameter of at least about 5 mm and not greater than about 14 mm (Para. [0055]).

Referring to Claim 33: Johnson in view of Edwards, as applied to claim 1, further teaches an electrical train messenger wire, wherein the radius of the inner surface (Edwards, 51) of the conductive layer (Edwards, 50) is greater than the outer radius (Edwards, 11) of the composite strength member (Edwards, 10) (Edwards, Fig. 1).

Referring to Claim 34: Johnson in view of Edwards, as applied to claim 1, further teaches an electrical train messenger wire, wherein the gap (Edwards, Fig. 1) may be evenly distributed around an entire circumference of the composite strength member (Edwards, 10) (Edwards, Col. 2, lines 9-10).

Referring to Claim 35: Johnson in view of Edwards, as applied to claim 1, further teaches an electrical train messenger wire, wherein the gap (Edwards, Fig. 1) enables the strength member (Edwards, 10) and the conductive layer (Edwards, 50) to move independently from one another (Edwards, Col. 2, lines 7-15).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Edwards and Guery et al. (US 2007/0193767 A1).
Referring to Claim 27: Johnson does not teach that the conductor strands have a Z-shaped cross-section. However, Guery teaches an electrical conductor for overhead lines, wherein the conductor strands (3) have a Z-shaped cross-section (Fig. 1) (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to use Z-shaped conductor strands, as taught by Guery, in order to help interlock the conductor strands.

Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Edwards and Aisenbrey (US 7,549,521).
Referring to Claim 28: Johnson does not teach a catenary system. 
However, Aisenbrey teaches a catenary system for an electrified train, comprising:
a plurality of spaced-apart support structures (21);
a messenger wire (23) operatively attached to the plurality of support structures; and
an electrically conductive contact wire (16) operatively disposed below the messenger wire and being supported by the messenger wire (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire. 
	Johnson does not specifically teach that substantially all of the tension in the messenger wire is placed on the strength member. However, Edwards teaches a conductor with self-damping characteristics, wherein the messenger wire comprises a gap between an outer radius (11) of the composite strength member (10) and an inner radius (51) of the conductive layer (50) (Fig. 1) and further that “the core wires include strong structural wires, such as steel, to bear the mechanical load, while the sheath wires are fabricated in a high conductivity metal, not necessarily as strong structurally, such as aluminum allows designed for that purpose” (Col. 2, lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to form a gap between the strength member and the conductive layer, resulting in substantially all the tension being carried by the strength member, as taught by Edwards, in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors.

Referring to Claim 29: Johnson does not teach a catenary system, wherein the contact wire is attached to the messenger wire by a plurality of droppers. However, Aisenbrey teaches a catenary system, wherein the contact wire (16) is attached to the messenger wire (23) by a plurality of droppers (24) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire.

Referring to Claim 31: Johnson does not teach a catenary system, wherein the messenger wire is attached to the support structures by a plurality of support arms. However, Aisenbrey teaches a catenary system, wherein the messenger wire (23) is attached to the support structures (21) by a plurality of support arms (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire.

Referring to Claim 32: Johnson does not teach a catenary system, wherein the catenary system does not include a balanced weight anchor. However, Aisenbrey teaches a catenary system, wherein the catenary system does not include a balanced weight anchor (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on Aisenbrey’s catenary system, in order to provide a messenger wire that is strong in tension and capable of effectively supporting the contact wire.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Edwards, Aisenbrey and Belyaev (US 3,829,630).
Referring to Claim 30: Johnson does not teach a catenary system, wherein the contact wire is attached to an auxiliary messenger wire and the auxiliary messenger wire is attached to the messenger wire. However, Aisenbrey teaches a catenary system, wherein the contact wire (31) is attached to an auxiliary messenger wire (32) and the auxiliary messenger wire is attached to the messenger wire (27) (Fig. 10) (Col. 10, lines 48-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Johnson’s electrical wire as a messenger wire on catenary system with an auxiliary messenger wire, such as the one taught by Belyaev, in order to provide a messenger wire that is strong in tension and provide additional support to the contact wire through supplementary wire supports.

Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17-22 were previously rejected in view of Johnson in view of Edwards and Guery. However, the additional limitation to claim 1 reciting that the fiber-reinforced strength member is a single unitary structure is deemed to make claim 17 non-obvious in view of Johnson in view of Edwards and Guery. Claim 17 now requires that the fiber-reinforced strength member (i.e., core) is a single unitary structure (claim 1), that there is a gap between the strength member and the conductive layer (claim 1), and that there is an insulative layer between the strength member and the conductive layer (claim 17). The Examiner finds that it would require an improper degree of hindsight reasoning to modify Johnson’s single unitary fiber-reinforced strength member 42, as seen in Fig. 4, with both the gap of Edwards and the insulative layer of Guery. None of the references teach all three of these elements, 1) a single unitary fiber-reinforced core, 2) an insulative layer around that core, and 3) a gap between the core and the conductive layer. Johnson teaches tape 55 that may be wrapped around a multi-wire 56 core 52 (Fig. 5) (Para. [0068]), but teaches no intermediate layer on the single unitary core 42 shown in Fig. 4. Edwards, which teaches a gap, also fails to teach an insulative layer around the core. Further, the stated motivation to combine Johnson and Edwards suggests that vibrations are dampened between the inner core and outer sheath by the two groups of wires striking one another during displacement (see Edwards, column 2, lines 6-15). Inserting the insulative layer of Guery in this gap may interfere with the intended dampening operation of Edwards. Thus, the Examiner concludes that such a combination would require an improper degree of hindsight reasoning.

Response to Arguments
Applicant maintains the argument that Edwards is directed towards the problem of “Aeolian vibration” and “galloping” in ACSR overhead transmission lines, i.e., multi-strand steel core supporting an aluminum conductor, and Johnson is directed towards a metal matrix composite (“MMC”) cable, and because of the fundamental differences in the construction of the wires of Johnson and Edwards, there would be no reasonable expectation that: (i) Johnson has vibrational issues; and (ii) Edwards would address those issues. The Examiner again responds that both references relate to overhead transmission lines with cable constructions having a strength member and a surrounding conductive layer. Thus, it would suggest to one of ordinary skill in the art that Johnson’s overhead cable would be subject to similar overhead transmission line problems such as vibration, galloping, and wear. It is commonly known in the art that overhead transmission lines are subject to aeolian vibration from wind and other environmental conditions and that cables must exhibit characteristics to withstand such forces. Indeed, Johnson recites that “[d]esirable performance requirements for cables for overhead power transmission applications include corrosion resistance, environmental endurance (e.g., UV and moisture), resistance to loss of strength at elevated temperatures, creep resistance, as well as relatively high elastic modulus, low density, low coefficient of thermal expansion, high electrical conductivity, and high strength.” (Johnson, Para. [0003]). Further, Johnson teaches that an overhead transmission line with a fiber core, i.e., fiber-reinforced composite strength member, exhibits improved sag properties (Para. [0015]). Thus, while there may be differences in the constructions of the overhead transmission lines of Johnson and Edwards, Applicant’s speculation that Johnson is not subject to similar vibration problems is unconvincing. Further, because both references relate to overhead transmission lines with cable constructions having a strength member and a surrounding conductive layer, there is a reasonable expectation that a gap between those members would benefit Johnson in the same manner that Edwards is benefitted. Thus, the Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Johnson to form a gap between the strength member and the conductive layer, as taught by Edwards, in order to damp vibrations and avoid destructive tendencies, such as weakening of supports, fatigue of the conductor metal, and overloading of the conductors. (See Edwards, Col. 2, lines 1-15). 
Applicant again argues that Johnson teaches away from the use of a gap because Johnson teaches a manufacturing process using closing dies to bring the core and outer conductor layers into contact without a gap or any looseness. The Examiner responds that in any combination of references the prior art must be considered in its entirety, and here, Edwards and Johnson in their entirety would suggest that the advantages of having a gap between the core and outer conductor, as taught by Edwards, may outweigh the disadvantage of manufacturing process that does not produce a tight bond between the core and outer conductor, as taught by Johnson. As stated in MPEP 2141.02 (VI), “[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)).”
Applicant again argues that none of Johnson, Edwards and Aisenbrey teach a catenary system messenger wire where substantially all of the tension is placed on the strength member, as recited in claim 28. The Examiner responds that “substantially all of the tension” may be broadly interpreted and that references where the outer conductive layer is subject to some amount of tension may be reasonably interpreted as satisfying this limitation. Here, the core strength members of both Johnson and Edwards would suggest that “substantially all of the tension” be placed on said core strength members.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617